Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 05/25/2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/25/2021 has been entered.

	
Response to Amendment
In the amendment dated 05/25/2021, the following occurred: Claims 1 and 16 have been amended; claim 18 has been cancelled; and claim 19 is new.
Claims 1-17 and 19 are pending and have been examined.



Notice to Applicant
Regarding claims 10 and 13, the Examiner considers the subject matter to be novel and non-obvious over the Prior Art and suggests incorporating one or both of these into the independent claim. However, the Examiner notes that the subject matter of these claims, at least as drafted, is not subject matter eligible (see the §101 rejection below). Thus, the Examiner rejects claims 10 and 13, as drafted, under 35 U.S.C. §101.

Priority
Acknowledgment is made of applicant's claim to priority under 35 U.S.C. 371 to PCT Application No. PCT/EP2017/071332 filed on 08/24/2017, which claims priority to PRO 62/379,411 filed on 08/25/2016.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 19 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1, 16, and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 16, and 17 fall into one or more of the statutory categories (i.e., machine or process or manufacture). The identified abstract idea is (claim 1 being representative):
A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made;
B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course, wherein
the second dataset comprises a first plurality of insulin medicament records, and
each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject […], (ii) a corresponding insulin medicament injection event timestamp for the respective insulin medicament injection event, and (iii) a respective type of insulin medicament injected into the subject from one of (a) a basal insulin medicament and (b) a bolus insulin medicament;
C) using the first dataset and the second dataset to calculate a first glycaemic risk measure and an insulin sensitivity factor of the subject during the first time course;
D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain 
(i) a corresponding basal insulin medicament titration schedule for a second time course for the subject, wherein the second time course occurs subsequent to the first time course, and 
(ii) a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of basal insulin medicament injected into the subject;
wherein the using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) a corresponding basal insulin medicament titration schedule and (ii) a corresponding fasting blood glucose profile model utilizes a […] model; and
E) communicating the corresponding basal insulin medicament titration schedule to:
(i) the subject,
(ii) an […] charged with delivering the basal insulin medicament to the subject in accordance with the corresponding basal insulin medicament titration schedule, and/or
(iii) a health care practitioner associated with the subject.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a device/computer system/computer and/or one or more processors and/or a memory (claims 1 and 16-17) and/or a non-transitory CRM (claim 17). That is, other than reciting a device/computer system/computer and/or one or more processors and/or a memory (claims 1 and 16-17) and/or a non-transitory CRM (claim 17), the claimed invention amounts to a human following a series of rules or steps to determine whether to communicate a corresponding basal insulin medicament titration schedule. For example, but for the non-transitory CRM, the claims encompass a person analyzing data received at a computer terminal, performing data analysis, and communicating a (recommended) basal insulin medicament titration schedule to use with one or more insulin pens. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that a “method of organizing human activity” includes a person’s interaction with a computer. If a claim limitation under its BRI covers human interaction with a computer, then it falls within the "certain methods of organizing human activity" grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a device/computer system/computer and/or one or more processors and/or a memory (claims 1 and 16-17) and/or a CRM (claim 17) that implement the identified abstract idea. The additional elements aforementioned are not described by the Applicant and are recited at a high-level of generality (i.e., a generic computer or memory or processor performing a generic computer or computer component function that facilitates the identified abstract idea) 
The claim further recites the additional elements of one or more insulin pens (claims 1 and 16-17). An insulin pen, which includes a plunger and a needle, is a conventional means for injecting insulin, operative in known fashion to dispense a portion of insulin through a needle upon actuation of the plunger (see Bashan et al., U.S. Pre-Grant Publication No. 2011/0275986, para. 0062; hereinafter Bashan1). Under practical application, the additional elements are merely a location from which data is received and, optionally, to which data is transmitted (extra-solution activity). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of a supervised machine learning decision model. A supervised machine learning model is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment (see response to Applicant’s Remarks). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device/computer system/computer and one or more processors and a memory (claims 1 and 16-17) and/or a non-transitory CRM (claim 17) amount to no more than mere instructions to apply the exception using a generic computer and/or generic computer components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more insulin pens (claims 1 and 16-17) is considered extra solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, and conventional activity in the field. Insulin pen(s) are well-understood, routine, conventional medical devices (see Bashan1, “conventional insulin pens”; Bousamra at para. 0056 (U.S. 2012/0089893 cited in the Specification) teaches an insulin pen is a therapy device; and the Specification, Pg. 1, Ln. 25-29, “additional types of delivery systems have been developed, such as insulin pens”.) “Well-understood, routine, and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a supervised machine learning model is considered generally linking the abstract idea to a particular technological Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see pg. 9, section 5, para. 1) and to produce labeled or unlabeled output called “instances” (see pg. 1, section 1, para. 2) and to evaluate a trained model using a test set (see Fig. 1). Mahendran (2015) indicates that supervised classifiers have been used to investigate the severity of diabetic retinopathy (see Abstract). Sigut (2007) indicates that supervised classifiers have been used to diagnose Alzheimer’s disease (see Abstract). Further, the prior art of record indicates that machine learning models are well-understood, routine, and conventional mathematical models (see Shariff et al., US 2016/0302671 at ¶ 0042; and Amble et al., US 2015/0035959 at ¶ 0117). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 

Claims 2-15 and 19 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.
Claims 2-15 and 19 merely further describe the abstract idea (e.g. the datasets, e.g. data collection, e.g. calculations, e.g. supervised learning).
Claim 3 merely further describes the additional element(s) of one or more insulin pens (see analysis, supra).
Claim 4 recites the additional element of supervised classifier(s). A supervised classifier is a supervised machine learning model. Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment. See analysis, supra.
Claim 19 further describes the supervised machine learning decision model as based on regression analysis, multiclass classification, or a combination thereof. Supervised learning can utilize a multiclass classification approach or multiclass logistic regression (see Liang at slide 6 & 7 and slide 21-28). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment (see also analysis, supra). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of a supervised machine learning model based on regression analysis, multiclass classification, or a combination is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Liang (2016) and Karthikeyani (2012) indicate that supervised machine learning models based on regression analysis, multiclass classification, or a combination are well-understood, routine, conventional concepts. Liang (2016) indicates that machine learning models  Karthikeyani (2012) indicates that BLR supervised data mining algorithms have been classified using regression-based analysis for predicting multiclass dependent variables (see Abstract and pg. 3, section 3.5). Further, the prior art of record indicates that machine learning models based on regression, multi-class classification or a combination are well-understood, routine, and conventional mathematical models (see El-Baz et al., US 2019/0237186 at ¶ 0168; Stupp et al., US 9,904,659 at Col. 23, Ln. 1-20; Derchak, US 9,833,184 at Col. 14, Ln. 1-14). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 11-12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sloan et al. (US 2012/0232520) in view of Carlson et al. (US 2010/0280334).

Regarding claim 1, Sloan teaches a device for treatment of a subject, wherein the device comprises
One or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method comprising ([0081] teaches a health monitor device processor and memory (see Fig. 6B).):
A) obtaining a first dataset, the first dataset comprising a plurality of autonomous glucose measurements of the subject over a first time course, and, for each respective glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made (The Examiner interprets steps A, B, C, and D (i) occurring within the first time course according to Specification Drawings Fig. 7. [0126] and Fig. 24 teach detecting a fluid sample, calculating an analyte concentration (e.g. current fasting glucose level), and storing the time and/or date stamped value in the memory of the health monitor device or transmitting the time and/or date stamped value for storage in a memory of a secondary device or computer. The Examiner interprets fasting blood glucose (FBG) measurements for a time period as the first dataset.);
B) obtaining a second dataset associated with a standing insulin regimen for the subject over the first time course (see below), wherein
the second dataset comprises a first plurality of insulin medicament records (Sloan [0092, 0367] teach a medication delivery system (e.g. insulin pen) delivers a drug to a patient and automatically updates with dosage information (insulin medicament records) and/or determined analyte concentration. See also Fig. 37, element 3731 & [0472] teach correction factor for insulin sensitivity (e.g. 1 u insulin for 50 mg/dL).), and
each respective insulin medicament record in the first plurality of insulin medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen of one or more insulin pens used by the subject, (ii) a corresponding insulin medicament injection event timestamp for the respective insulin medicament injection event (Sloan [0332] teaches events e.g. insulin dosage and times may be recorded along with date/time tags, automatically, by the health monitor device upon instrument reading.), and (iii) a respective type of insulin medicament injected into the subject from one of (Fig. 8 teaches receiving medication type selection to calculate a recommended dosage for delivery. [0155] teaches calculating basal and bolus insulin dosage. [0448, 0449] teaches previously obtained data may be stored in the memory.);
C) using the first dataset to calculate a first glycaemic risk measure and using the first dataset and second dataset to calculate an insulin sensitivity factor of the subject during the first time course ([0480], [0483] teach determining the BG standard deviation (first glycaemic risk measure) for a preceding time period (the first dataset). See also Specification at pg. 7, Ln. 5-25. [0378] teaches the health monitoring device provides the user with information describing how a particular dosage recommendation was calculated, for example, information relating to the user’s one or more correction factors (insulin sensitivity factor); and one or more of the calculation parameters, e.g. correction factors, may be adjusted to determine a new recommended dosage based on the adjusted parameter. The Examiner interprets calculating a correction factor as necessarily using BG measurements, e.g. FBG measurements, for a time period and dosage information.);
D) using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (see below) 
(i) a corresponding basal insulin medicament titration schedule for a second time course for the subject (Fig. 39 and [0494] teach an insulin dose titration feature 3901 determines suggested initial insulin doses (defined over a period of time) for the user for various times of day 3904 (a basal insulin medicament titration schedule), which can be adjusted 3907 & 3908. See also Spec. pg. 34, Ln. 10-17: “The basal insulin medicament titration schedule 238 can be specified… as a set of corresponding dose times and dose sizes”.), the basal insulin medicament titration schedule comprising a plurality of basal insulin medicament values defined over a period of time, each of the plurality of basal insulin medicament values being different from one another ([0495] teaches titrating a user’s suggested dose of insulin, e.g. a basal insulin dosage amount (basal insulin medicament value), prompting the user, and then displaying a suggested new dose of basal insulin for the user. Fig. 39 teaches a dose in the schedule can be adjusted such that all the doses have different amounts.), wherein the second time course occurs subsequent to the first time course (The Examiner interprets a previous number of suggested doses as occurring during a first time course and a new number of suggested doses as occurring during a second time course. [0495] also teaches displaying the previous basal insulin dosage amount. The Examiner interprets the previous basal insulin dosage amount as a suggested dose of the first time course.), and 
(ii) a corresponding fasting blood glucose profile model over the second time course for the subject based on the corresponding basal insulin medicament titration schedule, wherein the corresponding fasting blood glucose profile model predicts the fasting blood glucose level of the subject based upon an amount of basal insulin medicament injected into the subject (The Examiner interprets steps D (ii) and E occurring within the second time course according to the Specification (Fig. 7). [0285] teaches the display unit can provide information related to a patient’s current analyte concentration as well as predictive analyte concentrations, such as trending information. [0385] teaches providing a “minimum” acceptable (fasting) expected glucose profile over a period of time (fasting blood glucose profile model) using a physiological model associated with user’s insulin action time, glucose trajectory, meal input data, insulin input data, exercise data, health data, and/or time-of-day.); 
wherein the using the at least the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain (i) a corresponding basal insulin medicament titration schedule and (ii) a corresponding fasting blood glucose profile model (see previous citations) […], and
E) communicating the corresponding basal insulin medicament titration schedule to:
(i) the subject (see Fig. 39, in its entirety and associated text, as well as [0494] & [0495].),
(ii) an insulin pen in the one or more insulin pens charged with delivering the basal insulin medicament to the subject in accordance with the corresponding basal insulin medicament titration schedule (see [0367]: The health monitor device transmits data, e.g. medication dosage information and/or determined analyte concentration, to a remote location, e.g. an insulin pen. The Examiner interprets the insulin pen as being used in accordance with the health monitor device data.), and/or
(iii) a health care practitioner associated with the subject (see [0494]. The Examiner interprets titration as occurring “under the direction of a health care professional”.)

Sloan does not teach 
utilizes a supervised machine learning decision model.

Carlson teaches 
	utilizes a supervised machine learning decision model (Fig. 4 and [0236] teach identifying signal portions of a received patient parameter signal (Sloan’s received data); determining feature vectors for identified signal portions; and determining a distance between that feature vector and a classification boundary using any suitable supervised machine learning technique, e.g. SVM algorithm.), and
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Carlson with teaching of Sloan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Sloan or Carlson. Providing supervised machine learning technology (as taught by Carlson) does not change or affect the normal physiology-related functionality of the multi-function analyte monitor device and method 

Regarding claim 2, Sloan/Carlson teaches the device of claim 1, wherein the method further comprises:
F) obtaining a third dataset representing all or a portion of the second time course, wherein the third dataset comprises a plurality of fasting blood glucose values from the subject and, for each respective fasting glucose measurement in the plurality of fasting glucose measurements, a time of measurement (The Examiner interprets steps F and G occurring within the second time course according to the Specification (Fig. 7). Sloan [0126] & Fig. 24 teach storing time and/or date stamped value(s), e.g. current fasting BG level, glucose concentration data. Sloan [0338] teaches data from the event log may be used to perform trending calculations. Sloan [0342] teaches a straight line trend calculated from glucose measurements spaced 15 min apart for providing a high correlation to a true glucose trend. Sloan [0385] teaches providing an expected glucose profile over a period of time using a physiological model associated with glucose trajectory and time-of-day. The Examiner interprets an expected fasting glucose profile as including FBG measurements used in a trend calculation (a third dataset).); and
 […] against […] estimated by […] based upon […] (Sloan Fig. 16 and [0216] teach a server terminal is configured to verify received user account login identification information; to correspond the received information to (against) a corresponding stored information; and the server terminal searches the storage unit for a user account profile generated which corresponds to (matches) the information. The Examiner interprets received information as estimated by stored information (a user account profile) based upon stored information (of the profile). Alternately, the Examiner interprets BG profile(s) as necessarily verified, there being no indication of how one or more BG profiles would not be verified.), wherein, 
(optionally) when […] is deemed not verified, the method further comprises adjusting the corresponding fasting blood glucose profile model (Sloan Fig. 16 and [0217] teach when information verification fails, the procedure returns to step 1610 and waits for subsequent transmission of information before re-verification at step 1620. The Examiner notes that information verification does not fail to occur.)

The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

Sloan does not explicitly teach 
verifying the corresponding fasting blood glucose profile model (e.g. a “minimum” acceptable expected glucose profile) against the third dataset (e.g. FBG measurements used in a trend calculation) by matching fasting blood glucose values in the third dataset (e.g. FBG measurements) against fasting blood glucose levels (e.g. FBG measurements) estimated by the corresponding fasting blood glucose profile model (e.g. the “minimal” acceptable expected glucose profile) based upon basal insulin medicament titration schedule (e.g. suggested daily insulin doses schedule).
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of a server terminal verifying the accuracy of received information and corresponding received information with stored information by searching the storage unit for a profile generated, which corresponds to the information, with other teachings of Sloan since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Sloan. Providing the information verification procedure (as taught by Sloan) does not change or affect the received and/or stored information of Sloan. Receiving and storing information would be performed the same way even with the addition of the information verification procedure. Since the functionalities of the elements in Sloan do not interfere with each other, the results of the combination would be predictable.

Regarding claim 3, Sloan/Carlson teaches the device of claim 1, the method further comprising:
(The Examiner interprets steps F and G occurring within the second time course according to the Specification (Fig. 7). Sloan [0126] and Fig. 24 teach storing time and/or date stamped value(s), e.g., current fasting BG level, glucose concentration data. Sloan [0338] teaches data from the event log may be used to perform trending calculations. Sloan [0342] teaches a straight line trend calculated from glucose measurements spaced 15 min apart for providing a high correlation to a true glucose trend. Sloan [0385] teaches providing an expected glucose profile over a period of time using a physiological model associated with glucose trajectory and time-of-day. The Examiner interprets an expected fasting glucose profile including FBG measurements used in a trend calculation (a third dataset).); and
G) obtaining a fourth dataset that comprises a second plurality of insulin medicament records (Sloan [0367] teaches an insulin pen receives dosage information (insulin medicament records) from the health monitor device; administers an insulin dose; and the medication dosage information associated with the delivery system (fourth dataset) is displayed (obtained) on the health monitor device.), wherein, each respective insulin medicament record in the second plurality of medicament records comprises: (i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen of one or more insulin pens used by the subject, (ii) a (Sloan [0332] teaches various events, e.g. insulin dosage and times, may be recorded along with date/time tags automatically by the health monitor device.), and (iii) a respective type of insulin medicament injected into the subject from one of (a) the basal insulin medicament and (b) the bolus insulin medicament (Sloan Fig. 8 teaches receiving medication type selection to calculate a recommended dosage for delivery. Sloan [0155] teaches calculating basal and bolus insulin dosage. Sloan [0448, 0449] teaches previously obtained data may be stored.); and
H) verifying the corresponding fasting blood glucose profile model against the third dataset by matching fasting blood glucose values in the third dataset against fasting blood glucose levels estimated by the corresponding fasting blood glucose profile model based upon the second plurality of medicament records in the fourth dataset (see analogous claim 2 prior art rejection with KSR rationale A.), wherein, (optionally) when the corresponding fasting blood glucose profile model is deemed not verified, the method further comprises adjusting the corresponding fasting blood glucose profile model (see claim 2 prior art rejection. The Examiner interprets a “minimum” acceptable expected glucose profile as verified. Additionally, the Examiner interprets all BG profile(s) as necessarily verified, there being no indication of how one or more BG profiles would not be verified.)

Regarding claim 4, Sloan/Carlson teaches the device of claim 1, wherein 
the using at least the first glycaemic risk measure and the insulin sensitivity factor of the subject in step D) comprises identify a first treatment group in a plurality of (see claim 1 prior art rejection. Sloan [0495] teaches titrating a user’s suggested dose of insulin, e.g. a basal insulin dosage amount, and prompting the user to indicate whether the user experienced any hypoglycemic events over a preceding time. The Examiner interprets at least one hypoglycemic event occurrence as a first treatment group, “hypoglycemic state”. The Examiner interprets no hypoglycemic event occurrence as a second treatment group, “non-hypoglycemic state”.), wherein
each respective treatment group in the plurality of treatment groups […] (see previous step.), and 
[…] of the first treatment group […] the corresponding fasting blood glucose profile model and the corresponding basal insulin medicament titration schedule for the second time course for the subject, thereby obtaining the corresponding basal insulin medicament titration schedule and the corresponding fasting blood glucose profile model (Sloan [0385] teaches an (obtained) “minimum” acceptable expected glucose profile (fasting blood glucose profile model), based on a physiological model associated the user’s insulin action time, glucose trajectory, meal input data, insulin input data, exercise data, health data, and/or time-of-day. Sloan Fig. 39, [0494] & [0495] teaches the insulin dose titration feature 3901 determines (obtains) suggested initial insulin doses for various times 3904 (basal insulin medicament titration schedule), which can be adjusted. The Examiner interprets “hypoglycemic state” as the first treatment group.)

Sloan does not teach 
is independently associated with a corresponding supervised classifier in a plurality of supervised classifiers and the supervised classifier […] is used to compute.

Carlson teaches 
wherein each respective treatment group in the plurality of treatment groups (Sloan’s hypoglycemic state and non-hypoglycemic state) is independently associated with a corresponding supervised classifier in a plurality of supervised classifiers (Fig. 4 and [0236] teach identifying signal portions of a received patient parameter signal, determining feature vectors for identified signal portions, and determining a distance between that feature vector and a classification boundary using any suitable supervised machine learning technique, e.g. an SVM algorithm.), and the supervised classifier […] is used to compute (The Examiner notes a supervised classifier is necessarily used to compute.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Carlson with teaching of Sloan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Sloan or Carlson. Providing supervised machine learning technology (as taught by Carlson) does not change or affect the normal physiology-related functionality of the multi-function analyte monitor device and method of Sloan. Titrating an insulin daily dose schedule and providing expected glucose profiles would be performed the same way even with the addition of supervised 

Regarding claim 9, Sloan/Carlson teaches the device of claim 1, the method further comprising:
Obtaining a fifth dataset wherein the fifth dataset comprises auxiliary data associated with the subject in the first time course, wherein the auxiliary data comprises one or more of energy exerted by the subject, subject weight, subject age, and subject meal activity during the first time course (Sloan [0494] teaches a user may begin setting up the insulin dose titration feature of the health monitor device by entering the user’s weight (auxiliary). The Examiner interprets data for user’s weight as a fifth dataset. The Examiner notes that only one of these is required for the claim to be met.); and
the fifth dataset is used in step D) in conjunction with the first glycaemic risk measure and the insulin sensitivity factor of the subject to obtain the corresponding basal insulin medicament titration schedule and the corresponding fasting blood glucose profile model over the second time course (Sloan Fig. 39 and [0494] teaches the insulin dose titration feature 3901 determines suggested initial insulin doses for the user for various times of day 3904 (basal insulin medicament titration schedule) based on user’s weight. Sloan [0385] teaches provided expected glucose profiles are based on user’s health data. The Examiner interprets expected glucose profiles as also based on user’s weight.)

Regarding claim 11, Sloan/Carlson teaches the device of claim 1, wherein the method is repeated (optionally) when the predicted fasting blood glucose profile is deemed not verified at a time in the second time course (see analogous claim 2 prior art rejection. The Examiner interprets a “minimum” acceptable expected glucose profile as an expected fasting glucose profile. The Examiner interprets information verification for an expected fasting glucose profile as occurring during the second time course. The Examiner notes that verification does not fail to occur. Also, the Examiner interprets BG profile(s) as necessarily verified, there being no indication of how one or more BG profiles would not be verified.)

Regarding claim 12, Sloan/Carlson teaches the device of claim 2, wherein 
successive measurements in the plurality of glucose measurements in the second dataset are taken at an interval rate of one day, two days, three days, four days, five days, six days, or seven days (Sloan [0002] teaches a blood glucose meter such as the Freestyle® and Precision® blood glucose monitoring systems available from Abbott Diabetes Care Inc., of Alameda, Calif. The Specification (pg. 26, Ln. 32) recites “FREESTYLE LIBRE CGM by ABBOTT”. Also, the Specification (pg. 9, Ln. 6-8) recites “successive measurements in the plurality of autonomous glucose measurements in the second dataset are taken at an interval rate of one day…”. The Examiner interprets the Freestyle® system disclosed in Sloan as performing the limitation at an interval rate of one day. The Examiner notes that only one of these is required for the claim to be met.)

Regarding claim 14, Sloan/Carlson teaches the device of claim 1, wherein
Successive measurements in the plurality of autonomous glucose measurements in the second dataset are taken from a measurement apparatus worn by the subject at an interval rate of 5 minutes or less, 3 minutes or less, or 1 minute or less (Sloan [0002] teaches a blood glucose meter such as the Freestyle® and Precision® blood glucose monitoring systems available from Abbott Diabetes Care Inc., of Alameda, Calif. The Specification (pg. 26, Ln. 32) recites “FREESTYLE LIBRE CGM by ABBOTT”. Sloan [0341] teaches two or more measurements of the analyte level (i.e., glucose) may be made over a period of time, such as two or more measurements spaced 5 min apart. The Examiner notes that only one of these is required for the claim to be met.)

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a method, which is technically corresponding to claim 1. Since claim 16 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a non-transitory CRM, which is technically corresponding to claim 1. Since claim 17 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 19, Sloan/Carlson teaches the device of claim 1, wherein the supervised machine learning algorithm decision model is based on regression analysis, multiclass classification, or a combination thereof (Carlson [0130] teaches the SVM technique is a supervised machine learning technique used for classification and regression that views input data as sets of vectors in n-dimensional / feature space and may have three or more dimensions. Carlson [0225] teaches implementing multiple classification boundaries. The Examiner interprets the SVM as based on a combination thereof, despite only one of these being required for the claim to be met.) 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Carlson and in further view of Dhillon et al. (see NPL, “Information-Theoretic Co-clustering”, PTO-892).

Regarding claim 5, Sloan/Carlson teaches the device of claim 4, wherein the identifying the first treatment group in the plurality of treatment groups comprises 
[…] a vector of metrics obtained from at least the first dataset and the second dataset (See claims 1 and 4 prior art rejections. The Examiner interprets FBG readings for a time period as the first dataset and dosage information including correction factors as the second dataset. Carlson Fig. 14A and [0229] teach mapping feature vectors to feature space and classifying feature vectors. Carlson at Abstract teaches feature vector(s) (of evaluation metrics) determined based on characteristics (Sloan’s BG standard deviation and insulin correction factor).),  (The Examiner interprets at least one hypoglycemic event occurrence as a first treatment group/state. The Examiner interprets no hypoglycemic event occurrence as a second treatment group/state. Carlson Fig. 13, 14A and [0020] teaches an evaluation metric based on the distance determined between the feature vector and the classification boundary, e.g. D_196. Carlson Fig. 12 and [0023] teaches classifying a state by determining a trajectory of the feature vectors and generating an indication of first or second state based on the trajectory.), wherein the vector of metrics comprises
the first glycaemic risk measure and the insulin sensitivity factor of the subject (see previous citations.), and 
the first treatment group is identified from among the plurality of treatment groups when the distance score for the first treatment group satisfies a confidence threshold (Carlson Fig. 12 teaches comparing a feature vector to a first classification boundary and when a feature vector is classified (identified) as a first state, to generate a first state indication (of a hypoglycemic event). Carlson [0162] teaches analyzing and selecting features that result in a classification boundary that appears to provide relatively significant separation, e.g. as indicated by distance; and [0209] teaches determining the distance between a feature vector and the classification boundary is less than or equal to (satisfies) a predetermined threshold.)

Sloan/Carlson may not teach co-clustering.
Dhillon teaches co-clustering (see pg. 5, Fig. 1, “Algorithm Co_Clustering”. The Abstract teaches co-clustering, simultaneous clustering of the rows and columns, is a basic problem in contingency table analysis and an optimization problem in information theory.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of an algorithm for co-clustering with teaching of Sloan/Carlson since the combination of the references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Sloan/Carlson or Dhillon. Providing the algorithm for co-clustering (as taught by Dhillon) does not change or affect determining hypoglycemic event occurrence or nonoccurrence for the multi-function analyte monitor of Sloan/Carlson. Determining whether a patient has experienced a hypoglycemic event (and the various analyte-related functions) would be performed the same way even with the addition of the algorithm for co-clustering. Since the functionalities of the elements in Sloan/Carlson and Dhillon do not interfere with each other, the results of the combination would be predictable.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Carlson and in further view of NPL document Kuroda et al., as evidenced by NPL documents MathWorld and MathReciprocal (see PTO-892).

Regarding claim 6, Sloan/Carlson teaches the device of claim 1, wherein the using the first dataset and the second dataset to calculate the first glycaemic risk measure of the subject during the first time course comprises determining (Sloan [0035, 0044, 0045, 0493] teaches calculators. The Examiner notes only one of these is required for the claim to be met.):
(i) a total glucose level variability observed across the plurality of autonomous glucose measurements (Sloan [0483] and Message, Criteria Table teach criteria for displaying a message, e.g., when BG standard deviation is greater than Target, the following message is displayed: “BG standard deviation is above target in [TIME PERIOD]. This may be an indication of high variability in glucose levels”. The Examiner interprets the BG standard deviation as a total glucose level variability.),
(ii) a fasting glucose level calculated from the plurality of autonomous glucose measurements (Sloan [0128, 0183] teaches fasting blood glucose levels are averaged (i.e., a mean average of the stored fasting blood glucose concentrations).),
(iii) a minimum glucose measurement observed in the plurality of autonomous glucose measurements (Sloan [0385] teaches providing a “minimum” acceptable expected glucose profile where the predicted glucose has a minimum value (observed in the plurality) at a predetermined low glucose safety limit.),
(iv) a maximum glucose measurement observed in the plurality of autonomous glucose measurements (Sloan [0385] teaches providing a “maximum” acceptable expected glucose profile where the predicted glucose has a maximum value (observed in the plurality) at a predetermined high glucose safety limit.),
(v) a rate of change […] calculated using the plurality of autonomous glucose measurements and the second dataset (Sloan [0209] teaches determining trend information, including rate of change of the insulin dosage information over a period of time. Sloan [0281] teaches results determined, including rate of change of analyte concentration, e.g. FBG. The Examiner interprets rate of change of correction factor would be performed by dividing rate of change in fasting BG by rate of change in insulin dosage (see KSR rationale A below).),
(vi) […] over a first time course […] by dividing (a) a number of insulin medicament injection events that were taken by the subject when dictated by the standing insulin regimen by (b) a total number of basal insulin medicament injection events dictated by the standing insulin regimen in the first time course (Sloan [0155] teaches basal insulin dosage. Sloan [0462] teaches total daily insulin dosage amount. Sloan [0332] teaches recorded events for insulin dosage and times. Sloan [0183] teaches an algorithm or routine for determining (evaluating) long-acting insulin dosage recommendation based upon initial settings as determined by a health care professional. Sloan [0195] teaches a health care professional transfers data for instructions and/or new dosage regimen(s). Sloan [0332] teaches data of one or more event logs, e.g. insulin dosage. Sloan [0338] teaches data from the event log used to perform trending calculations.),
(vii) a percentage of the time that glucose levels of the subject are above a first target range across the plurality of autonomous glucose measurements (Sloan [0160] teaches a certain percentage of BG values for a certain mean over the preceding time period above a threshold amount / target range. Sloan [0171] teaches a pattern of mealtime BG values above target.),
(viii) a percentage of the time that glucose levels of the subject are below the first target range across the plurality of autonomous glucose measurements (Sloan [0143] teaches hypoglycemic events include BG measurements of 50 mg/dL or less and 1 or more BG measurement 50 mg/dL or less within the preceding time period. Sloan [0144] teaches determining if the average of the FBG measurements is below a threshold range. Sloan [0159] teaches a percentage of glucose values over the preceding time period below a threshold amount. Sloan [0171] teaches pattern of mealtime blood glucose values below target.),
(ix) a percentage of the time the glucose level of the subject is outside the first target range across the plurality of autonomous glucose measurements (The Examiner interprets “outside” as either the teachings of Sloan in (vii) and/or (viii) to get a percentage of BG readings outside the target range for a preceding time period.), or
(x) a measure of spread of the plurality of autonomous glucose measurements (Sloan [0483] teaches BG standard deviation (spread). Also, Sloan [0141, 0142] teaches a table of threshold ranges (spreads) for average analyte (i.e., glucose) concentrations; and [0143] teaches determining if the average fasting blood glucose measurements are below a threshold range.)
	
Sloan/Carlson does not teach determining a rate of change in the insulin sensitivity factor.
However, It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of correction factors and performing a trend calculation to determine rate of change with teaching of Sloan since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in Sloan, the difference between the claimed subject matter and Sloan rests not on any individual element or function but in the very combination itself—that is, in the substitution of the performing a trend calculation to determine rate of change of insulin dosage information and of fasting blood glucose concentration (as taught by Sloan) for the performing a trend calculation to determine the rate of change of correction factors. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Sloan/Carlson does not teach a basal adherence score […] that is computed by […].
Kuroda teaches dividing the TBD by the TDD (Kuroda teaches that it was old and well-known to determine the ratio of TBD to TDD. Kuroda at Abstract: Results teaches Total daily insulin dose (i.e., TDD) was 31.6 ± 8.5 units, and total basal insulin (i.e., TBD) requirement was 8.7 ± 2.9 units, which was 27.7 ± 6.9% of the total daily dose. The Examiner interprets the equation: TBD=0.277TDD for simplicity, which gives the ratio TBD/TDD=0.277. As evidenced by MathWorld, determining the ratio between data equates to dividing the data: “Taking the ratio x/y of two numbers x and y… If left unevaluated, x/y is called a fraction, with x known as the numerator and y known as the denominator” https://mathworld.wolfram.com/Division.html.) 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the ratio of TBD to TDD of Kuroda to perform a trend calculation as taught by Sloan, with the motivation of performing data analysis and assisting in the management of diabetes and related conditions (see Sloan at Abstract and para. 0004).

Sloan/Carlson/Kuroda does not explicitly teach dividing (a) a number of insulin medicament injection events […] by (b) a total number of basal insulin medicament injection events.
MathReciprocal does teach this: MathReciprocal teaches it was old and well-known to take the inverse of a real or complex number (i.e., reciprocal): “The reciprocal of a real or complex number z != 0 is its multiplicative inverse 1/z=z^(-1), i.e., z to the power -1… Two numbers are reciprocals if and only if their product is 1. To put it another way, a number and its reciprocal are inversely related…” https://mathworld.wolfram.com/Reciprocal.html. The Examiner interprets the reciprocal of TBD/TDD in Kuroda as TDD/TBD. The Examiner interprets TDD/TBD as a basal adherence score.)	
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the calculating the reciprocal of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Carlson, Kuroda, and MathReciprocal and in further view of NPL documents MathWorks_movvar and simple_variance (see PTO-892; hereinafter Movvar and Variance).

Regarding claim 7, Sloan/Carlson/Kuroda/MathReciprocal teaches the device of claim 6, wherein the first glycaemic risk measure comprises 
the fasting glucose level calculated from the plurality of autonomous glucose measurements (Sloan [0151] teaches FBG level. Sloan [0128, 0183] teach FBG levels are averaged / a mean stored FBG concentration. Sloan [0332] & [0449] teaches various events / FBG readings are recorded automatically (as an event log). Sloan [0338] & [0339] teaches using an event log to perform trending calculations.), wherein 
the fasting glucose level is computed […] across the plurality of autonomous glucose measurements, wherein:
	[…]
Wherein,
 (The Examiner interprets the glucose measurements as Sloan’s FBG measurements collected for a period of time.) 
M is a number of autonomous glucose measurements in the plurality of glucose measurements and represents a respective contiguous predetermined time span within the first time course (Sloan [0127] teaches a threshold amount of analyte measurements (M) can be required to be stored in memory for calculations; and the requirement can be for each day over a preceding time period (2 days, 4 days, etc.). The Examiner interprets a number of FBG measurement readings as collected for a period of time during the first time course. The Examiner interprets a time span is part of the period.),
G_bar is the mean of the autonomous glucose measurements selected from the plurality of autonomous glucose measurements (Sloan [0128] teaches the most recent analyte concentrations / FBG levels are averaged, such as the 2, 3, 4, 5, 6, 7, 8, 9, 10, etc. most recent analyte concentrations (within a time span).), and
k is within the respective contiguous predetermined time span (The Examiner interprets the number of measurements of all days in set as M=k.)
associating a fasting period in the first time course with a respective contiguous predetermined time span exhibiting a minimum variance                         
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            k
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                
                                    k
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     (The Examiner interprets variance of fasting sample measurements to decrease as sample size increases; thus, the period is a time span of minimum variance. The Examiner notes that no carbohydrates, which would necessarily add variation, are consumed during a fasting period.); and
 (see previous citations.)

Sloan/Carlson/Kuroda/MathReciprocal does not explicitly teach the fasting glucose level is computed by computing a moving period of variance                         
                            
                                
                                    σ
                                
                                
                                    k
                                
                                
                                    2
                                
                            
                        
                     across the plurality of autonomous glucose measurements.
Movvar teaches by computing a moving period of variance (Pg. 1 teaches moving variance function “movvar()”; and “Centered Moving Variance of Vector” and “Trailing Moving Variance of Vector” using sliding windows, each 3 elements in length. The Examiner interprets a window is a period.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Movvar with teaching of Sloan/Carlson/Kuroda/MathReciprocal since the combination of is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Sloan/Carlson/Kuroda/MathReciprocal or Movvar. Utilizing moving variance functions (as taught by Movvar) does not change or affect the normal physiology-related functionality of the multi-function analyte monitor device and method of Sloan/Carlson/Kuroda/MathReciprocal/Movvar. Titrating an insulin daily dose schedule and providing expected glucose profiles would be performed the same way even with the addition of functions for calculating moving period of variance. Since the 

Sloan/Carlson/Kuroda/MathReciprocal/Movvar does not explicitly teach the equation (due to formatting issued in the NPL document Movvar): 
                
                    
                        
                            σ
                        
                        
                            k
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    M
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        k
                                        -
                                        M
                                    
                                    
                                        k
                                    
                                
                                
                                    (
                                    
                                        
                                            G
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            G
                                        
                                        -
                                    
                                    )
                                
                            
                        
                        
                            2
                        
                    
                
            
Variance teaches the equation:

    PNG
    media_image1.png
    36
    290
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    36
    290
    media_image1.png
    Greyscale

The Examiner interprets n = k; x = G; mu = G_bar; and 1 = k – M when M = k – 1 = n - 1.
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Variance with teaching of Sloan/Carlson/Kuroda/MathReciprocal/Movvar since the combination of references is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Carlson, Kuroda, MathReciprocal, Movvar, and Variance and further in view of NPL document IQR (see PTO-892).

Regarding claim 8, Sloan/Kuroda/MathReciprocal/Movvar/Variance teaches the device of claim 7, wherein the first fasting glucose level is determined based on:
(i) the minimum autonomous glucose measurement in the autonomous glucose measurements in the fasting period (see claim 6 prior art rejection.),
(ii) a measure of central tendency across the autonomous glucose measurements in the fasting period (Sloan [0183] teaches FBG concentration may be measured on a daily basis and stored; taking the mean of the stored concentrations (measure of central tendency); and comparing the mean to a target average blood glucose concentration range (another measure of central tendency).),
(iii) a range exhibited by the autonomous glucose measurements in the fasting period (Sloan [0338] teaches a health monitor device capable of displaying a graph of the analyte level over a period of time. The Examiner interprets to exhibit as to present. The Examiner interprets a graph displaying a range of FG levels, which necessitates displaying a range for the plurality of FG levels.), 
(iv) […] across the autonomous glucose measurements in the fasting period (see claim 6 prior art rejection),
(v) a variance across the autonomous glucose measurements in the fasting period (see claim 6 prior art rejection. See Variance.),
(vi) an average squared difference across the autonomous glucose measurements in the fasting period from the mean (μ) of the autonomous glucose measurements in the fasting period (σ) computed as:
                
                    
                        
                            σ
                        
                        
                            2
                        
                    
                    =
                    
                        
                            
                                
                                    Σ
                                
                                
                                    i
                                
                                
                                    P
                                
                            
                            
                                
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    µ
                                    )
                                
                                
                                    2
                                
                            
                        
                        
                            P
                        
                    
                    ,
                     
                    s
                    e
                    e
                     
                    V
                    a
                    r
                    i
                    a
                    n
                    c
                    e
                    ,
                     
                    p
                    r
                    e
                    v
                    i
                    o
                    u
                    s
                     
                    c
                    i
                    t
                    a
                    t
                    i
                    o
                    n
                    s
                    )
                
            
	
The Examiner interprets n = P and x = m.
	Wherein, 
		m_i is the ith autonomous glucose measurement in the fasting period (see previous citations),
		P is a number of glucose measurements in the fasting period (see previous citations), and
(vii) a standard deviation of the autonomous glucose measurements across the
                        
                            
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                     (See claim 6 prior art rejection. Sloan [0483] teaches BG standard deviation for a time period including all time periods / FBG standard deviation. The Examiner notes that MathWorld recites for standard deviation: “The standard deviation σ of a probability distribution is defined as the square root of the variance σ^2” https://mathworld.wolfram.com/StandardDeviation.html. The Examiner interprets                         
                            
                                
                                    
                                        σ
                                    
                                    
                                        2
                                    
                                
                            
                        
                     as σ.)

Sloan/Carlson/Kuroda/MathReciprocal/Movvar/Variance does not teach an interquartile range.
IQR does teach this: IQR teaches it was old and well-known to divide a set of data into two groups (high and low) of equal size at the statistical median if there is an even number of data points, or two groups consisting of points on either side of the statistical median itself plus the statistical median if there is an odd number of data points; and to find the statistical medians of the low and high groups, denoting these first and third quartiles by Q_1 and Q_3. IQR defines the interquartile range by IQR=Q_3-Q_1”, https://mathworld.wolfram.com/InterquartileRange.html. The IQR necessarily determines a statistical median for the glucose readings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the calculation of interquartile ranges of IQR and to use these calculations as part the multi-function analyte monitor as taught by Sloan/Carlson/Kuroda/MathReciprocal/Movvar/Variance, with the motivation of .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sloan in view of Carlson and further in view of Krulevitch (US 2011/0313395).

Regarding claim 15, Sloan/Carlson teaches the device of claim 1, wherein
The second data set is obtained […] a respective insulin pen of one or more connected insulin pens used by the subject ([0092] teaches the integrated medication delivery system may be in the form of a drug delivery injection pen such as a pen-type injection device (e.g. insulin pen) incorporated within the housing 610 of the health monitor device. [0448, 0449] teach historical data is data stored in a memory of the health monitor device. [0367] teaches a medication delivery device (e.g. insulin pen) delivers a drug to a patient and automatically updates with dosage information. The Examiner interprets correction factors, a subset of dosage information, as the second data set (see previous citations)), and wherein
A corresponding insulin medicament injection event timestamp […] upon occurrence of the respective insulin medicament injection event ([0332] teaches events e.g. insulin dosage and times may be recorded along with date/time tags, automatically, by the health monitor device e.g. upon instrument reading. [0367] teaches an insulin pen can transmit/receive data to/from the communication module of the health monitor device and receives medication dosage information. [0182] teaches data can be date and/or time stamped. The Examiner interprets the health monitor device as an insulin pen.))

Sloan may not teach 
obtaining a second data set from one or more insulin pens or
	a timestamp is automatically generated by the respective insulin pen.

Krulevitch teaches 
obtaining a second data set from one or more insulin pens: Abstract and [0038] teach electrical circuit components for a “smart” drug delivery pen, including a wireless transmitter-receiver. [0063] teaches amount of insulin to be injected is measured by the dosage sensor, retained in memory of the pen or transmitted. and 
a timestamp is automatically generated by the respective insulin pen: Abstract teaches a “smart” drug delivery pen. [0030] teaches a cartridge configured to contain a drug (e.g. insulin). [0068] the momentary switch and processor would be able to determine the dosage injection event and duration; and the pen records such an event and the duration of the event into its memory. [0003] teaches automatically communicating delivered doses to a data management unit by recording the amount and time of insulin delivery. The Examiner interprets recording the time of an event as time stamping said event.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the “smart” pen wireless transmitter-receiver of
 the motivation of helping the patient and the care provider stay on top of insulin therapy by automatically communicating delivered does to a data management unit and by recording the amount and time of insulin delivery (see Krulevitch at Para. 0003).

Response to Arguments
Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-17 and 19, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “At page 48 of the Office Action, the Examiner notes that “Applicants Specification (at pg. 42, Ln. 25-30) discloses an unclaimed supervised machine learning decision model, trained on specific data, which would be subject matter eligible under 35 U.S.C. § 101.” (Emphasis added). Upon consideration of the Examiner’s helpful information, and in the interest of compact prosecution, independent claims 1 and 16 have been amended to incorporate this machine learning feature” (Remarks, pg. 15).
Regarding a.: The Examiner respectfully disagrees and submits that the claims must additionally recite training the claimed “supervised machine learning decision model” on received patient treatment data. The Applicant’s disclosure on pg. 42 describes a process of training a “supervised machine learning decision model” on received patient trained supervised machine learning decision model.

Regarding the rejection of claims 2-17 and 19, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the arguments present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is further/also maintained.

Rejection under 35 U.S.C. §102
Regarding the rejection of Claims 1, 16 and 17, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “As currently amended…” (pg. 16, Applicant’s Remarks).
Regarding (a), the Examiner respectfully submits the basis of rejection as afforded by the RCE and/or necessitated by amendment. Given broadest reasonable interpretation (BRI), claims 1, 16 and 17 are unpatentable over Sloan in view of Carlson.

Regarding the rejection of Claims 2-17 and 19, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 2-15 and 19, the Applicant has not offered any (or any additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ginsberg (US 2008/0269585) for teaching determining insulin dose using carbohydrate to insulin ratio and ISF; Bashan et al. (US 2011/0275986) for teaching apparatus for diabetes management; Yarger et al. (US 2014/0313052) for teaching a physiological condition monitoring system; and Booth (US 2015/0217055) for teaching insulin management. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626               

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626